The plaintiffs in error were convicted in the county court of McCurtain county of the crime of having unlawful possession of intoxicating liquor, to wit, whisky, and they were sentenced to pay a fine of $50 and be confined in the county jail for a period of 30 days.
The appeal in this case was filed in this court on the 29th day of April, 1929. No briefs have been filed on behalf of plaintiffs in error, and no appearance was made for oral argument. *Page 33 
A careful examination of the record discloses sufficient evidence to support the verdict of the jury.
There being no errors depriving the plaintiffs in error of any substantial right, the cause is affirmed.